          Case 2:17-cv-00980-APG-DJA Document 108 Filed 07/17/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF NEW YORK MELLON,                                 Case No.: 2:17-cv-00980-APG-DJA

 4          Plaintiff                                   Order (1) Dismissing Crossclaim Against
                                                        NAS and (2) Extending Deadline to Move
 5 v.                                                    for Default Judgment Against Azure

 6 AZURE ESTATES OWNERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         I previously ordered cross-claimant Ricardo Fojas to show cause why his crossclaim

10 against Nevada Association Services, Inc. (NAS) should not be dismissed because he did not

11 serve NAS with the crossclaim as required under Federal Rules of Civil Procedure 4 and 5 and

12 has taken no action to prosecute his crossclaim against NAS. ECF No. 100. Fojas responds that

13 NAS defaulted before he appeared in this case. However, that was related to the plaintiff’s

14 complaint, not Fojas’s crossclaim. See ECF No. 27. Fojas has not prosecuted his crossclaim

15 against NAS. Indeed, he admits he did not even realize NAS was still a party to the case until I

16 pointed it out. ECF No. 107 at 2-3. I therefore dismiss the crossclaim against NAS for failure to

17 prosecute. I grant Fojas’s request for additional time to file his motion for default judgment

18 against cross-defendant Azure Estates Owners Association.

19         I THEREFORE ORDER that cross-claimant Ricardo Fojas’s crossclaim against cross-

20 defendant Nevada Association Services, Inc. is dismissed for failure to prosecute. The clerk of

21 court is instructed to terminate Nevada Association Services, Inc. as a party to this case.

22         I FURTHER ORDER that the deadline for cross-claimant Ricardo Fojas to move for

23 default judgment against cross-defendant Azure Estates Owners Association is extended to
         Case 2:17-cv-00980-APG-DJA Document 108 Filed 07/17/20 Page 2 of 2



 1 August 7, 2020. Failure to file a motion for default judgment will result in dismissal of the

 2 crossclaim with prejudice.

 3         DATED this 17th day of July, 2020.

 4

 5
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
